                 Case 3:18-cr-00310-EMC Document 175 Filed 04/02/20 Page 1 of 2




 1
   SHAWN HALBERT (CSBN 179023)
 2 214 Duboce Avenue
   San Francisco, California 94103
 3 Telephone: (415) 703-0993
   shawn@shawnhalbertlaw.com
 4
   Attorney for Defendant Larry J. Gerrans
 5

 6
                                       UNITED STATES DISTRICT COURT
 7
                                     NORTHERN DISTRICT OF CALIFORNIA
 8
                                            SAN FRANCISCO DIVISION
 9
     UNITED STATES OF AMERICA                           )   CASE NO. CR 18-00310 EMC
10                                                      )
                                                        )   [PROPOSED] ORDER REGARDING JAIL
11                                                      )   RECORDS, INCLUDING MEDICAL RECORDS,
           v.                                           )   OF DEFENDANT LARRY GERRANS
12                                                      )
                                                        )
13                                                      )
     LARRY J. GERRANS,                                  )   Court: Honorable Edward M. Chen
14                                                      )
                Defendant.                              )
15                                                      )
                                                        )
16

17
                                               [PROPOSED] ORDER
18
           For the reasons stated on the telephonic, recorded hearing before this Court on April 2, 2020 and for
19
     good cause shown, IT IS HEREBY ORDERED THAT the Alameda County Sheriff’s Department and
20
     the San Francisco County Sheriff’s Department shall produce to attorney Shawn Halbert the following
21
     records: (1) all jail records relating to Larry Gerrans’ conduct while at Santa Rita Jail and/or San
22
     Francisco County Jail, including any disciplinary write-ups; and (2) any and all medical records for
23
     Larry Gerrans including records relating to his physical health and/or his mental health in the possession
24
     ///
25
     ///
26
     ///
27                                                          1
28 [PROPOSED] ORDER
     CASE NO. CR 18-00310 EMC
              Case 3:18-cr-00310-EMC Document 175 Filed 04/02/20 Page 2 of 2




 1 of Santa Rita Jail and/or San Francisco County Jail. The material may be emailed or faxed to Ms.

 2 Halbert.

 3 IT IS SO ORDERED.

 4
     DATED: _____________________
            April 2, 2020
 5                                                     Honorable Edward M. Chen
                                                       United States District Court
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27                                                    2
28 [PROPOSED] ORDER
     CASE NO. CR 18-00310 EMC
